DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 26 June 2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant argues that Rosenholm does not disclose the sensor to detect the detectable disturbance in the flow fluid. Applicant then states that Barfoot does not remedy the decencies of Rosenholm. Examiner respectfully disagrees. While Rosenholm does not disclose the sensor Barefoot does as discussed below. Applicant has made no showing as to how Barfoot does not teach the sensor. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenholm (US 10,767,439) in view of Barfoot (US 2019/0369276).
With respect to claim 1: Rosenholm discloses an apparatus comprising: 
a partially dissolvable plug (400; 100A) to be deployed in a position in a wellbore formed in a subsurface formation (Figs. 1, 4; Col. 8, lines 4-37), the partially dissolvable plug comprising, 
a first portion (434) comprising a dissolvable material that is to dissolve over time after exposure to a downhole ambient environment in the wellbore (Col. 6, line 8; Col. 13, lines 4-46), wherein the first portion is to prevent a flow of fluid from downhole to a surface of the wellbore until at least a portion of the dissolvable material is dissolved (Col. 2, line 56-Col. 3, line 13; Col. 8, lines 27-34; Fig. 1); and 
a second portion (410’) comprising a non-dissolvable material configured to cause a detectable disturbance of the flow of fluid passing through the partially dissolvable plug (Col. 13, lines 27-46, Col. 3, lines 62-65; Figs. 1, 4).
Rosenholm does not disclose at least one sensor to detect the detectable disturbance of the flow of fluid passing through the dissolvable plug.
Barfoot teaches at least one sensor (120, 114; ¶ [0017-19]) to detect a detectable disturbance of the flow of fluid (¶ [0017-19, 0024, 0033]). It would be obvious to one having ordinary skill in the art before the effective filing date to combine the at least one sensor of Barfoot with the invention of Rosenholm since doing so would allow data about the well system to be determined and measure the effects of a hydraulic fracturing operation (Barfoot ¶ [0002-03]).
With respect to claim 3: Barfoot from the combination of Rosenholm and Barfoot further teaches the at least one sensor comprises at least one of an electro- acoustic technology (EAT) sensor, a distributed acoustic sensing (DAS) sensor, a distributed strain sensing (DSS) sensor, a distributed temperature sensing (DTS) sensor, and a pressure sensor, and a fiber optic sensor (120, 114; ¶ [0017-19, 0024, 0033]).
With respect to claim 4: Barfoot from the combination of Rosenholm and Barfoot further teaches the detectable disturbance comprises at least one of an acoustic variation, a pressure variation, a temperature variation, a vibration, and a strain variation generated in response to the flow of fluid passing through the partially dissolvable plug (¶ [0017-19, 0024, 0033]).
With respect to claim 6: Rosenholm from the combination of Rosenholm and Barfoot further teaches the first portion comprises a dissolvable ball (434), wherein the dissolvable ball is positioned at one end of the second portion to prevent the flow of fluid through the partially dissolvable plug prior to dissolution of the dissolvable ball and allows the flow of fluid after dissolution of the dissolvable ball (Col. 2, line 56-Col. 3, line 13; Col. 8, lines 27-34; Col. 13, lines 27-46; Figs. 1, 4).
With respect to claim 7: Rosenholm from the combination of Rosenholm and Barfoot further teaches an anchoring device (414, 422, 114A, 116A) positioned adjacent to the second portion, the anchoring device to anchor the second portion and to isolate at least a part of the second portion from the fluid (Col. 2, lines 1-39; Col. 8, lines 4-10; Col. 8, lines 27-34).
With respect to claim 8: Barfoot from the combination of Rosenholm and Barfoot further teaches the partially dissolvable plug comprises at least one fiber optic mounting port (¶ 0017]) to receive a fiber optic cable (114) proximate to the partially dissolvable plug to detect the detectable disturbance (Fig. 1 shows the fiber optic cable run the entire length of the wellbore).
With respect to claim 9: Rosenholm discloses a method comprising: 
casing (106) a wellbore formed in a subsurface formation (Figs. 1, 4; Col. 8, lines 4-10); 
deploying a partially dissolvable plug (400; 100A) in a position in the wellbore (Figs. 1, 4; Col. 8, lines 4-10); 
perforating (Col. 2, lines 40-55) the casing to create a hole in the casing, wherein a flow of fluid is to move to a surface of the wellbore (Col. 2, lines 40-55; Col. 8, lines 4-10);
deploying a partially dissolvable plug (400; 100A) in a position in the wellbore (Figs. 1, 4; Col. 8, lines 4-10), wherein the partially dissolvable plug comprises a dissolvable material (434; Col. 6, line 8; Col. 13, lines 4-46) and a non-dissolvable material (410’; Col. 13, lines 27-46, Col. 3, lines 62-65; Figs. 1, 4);
wherein the non-dissolvable material of the partially dissolvable plug is configured to cause the detectable disturbance of the flow of fluid (Col. 13, lines 27-46, Col. 3, lines 62-65; Figs. 1, 4).
Rosenholm does not disclose detecting a detectable disturbance and using it to determine a flow rate.
Barfoot teaches it is known in the art to detect a detectable disturbance in the flow of fluid (¶ [0017-19, 0033]; Figs. 1, 5-6); and determining a flow rate of the fluid based on the detected detectable disturbance (¶ [0017-19, 0033]; Figs. 1, 5-6). It would be obvious to one having ordinary skill in the art at the time of filing to combine downhole attribute detection and flow rate determination system of Barfoot with the invention of Rosenholm since doing so would allow data about the well system to be determined and measure the effects of a hydraulic fracturing operation (Barfoot ¶ [0002-03]).
With respect to claim 10: Rosenholm from the combination of Rosenholm and Barfoot further teaches the non-dissolvable material of the partially dissolvable plug comprises a shaped flow obstruction created in the flow of fluid in response to the at least the portion of the partially dissolvable plug is dissolved (Col. 13, lines 27-46, Col. 3, lines 62-65; Figs. 1, 4; the change in diameter causes a shaped flow obstruction in the flow of fluid). Barfoot from the combination of Rosenholm and Barfoot further teaches detecting the detectable disturbance comprises detecting the detectable disturbance in response to creation of the shaped flow obstruction (¶ [0017-19, 0033]; Figs. 1, 5-6; Fig. 1 shows the fiber optic cable run the entire length of the wellbore).
With respect to claim 11: All aspects of the claimed invention are taught as discussed in the rejection of claim 4 above.
With respect to claim 12: All aspects of the claimed invention are taught as discussed in the rejections of claim 1 above.
With respect to claim 13: The combination of Rosenholm and Barfoot teaches all aspects as discussed in the rejections of claims 1-2 above. Barfoot further teaches a processor (674; ¶ [0033-34]); and 
a computer-readable medium (676; ¶ [0033-34]) having instructions stored thereon that are executable by the processor to cause the system to, 
determine a flow rate of the fluid based on the detected downhole attribute (¶ [0033-34]).
	With respect to claim 14: All aspects of the claimed invention are taught as discussed in the rejection of claim 3 above.
	With respect to claim 15: All aspects of the claimed invention are taught as discussed in the rejection of claim 4 above.
With respect to claim 17: All aspects of the claimed invention are taught as discussed in the rejection of claim 6 above.
	With respect to claim 18: All aspects of the claimed invention are taught as discussed in the rejection of claim 7 above.
	With respect to claim 19: All aspects of the claimed invention are taught as discussed in the rejection of claim 8 above.

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenholm and Barfoot as applied to claims 1 and 13 above, and further in view of Gamber (US 2022/0090947).
With respect to claim 5: The combination of Rosenholm and Barfoot does not teach the second portion comprises a Venturi tube. Gamber teaches it is known in the art for a flow restriction to be a venturi tube (¶ [0041]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the venturi tube of Gamber with the invention of Rosenholm and Barfoot since doing so would allow the fluid pressure to be reduced and the venturi can aid in determine a flow rate of fluid passing through the venturi tube (Gamber ¶ [0041]).
With respect to claim 16: All aspects of the claimed invention are taught as discussed in the rejection of claim 5 above.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenholm and Barfoot as applied to claim 13 above, and further in view of Jennings (US 2020/0032602).
With respect to claim 20: Rosenholm from the combination of Rosenholm and Barfoot further teaches the partially dissolvable plug and one or more additional partially dissolvable plugs are to be deployed by at least one of a wireline, a slickline, and a coiled tubing (Col. 1, lines 55-62; Col. 3, lines 14-23; Col. 8, lines 4-10; Fig. 1).
The combination of Rosenholm and Barfoot does not teach the partially dissolvable plug and the one or more additional partially dissolvable plugs are retrievable from the wellbore after a hydraulic fracturing operation. 
Jennings teaches it is known in the art to retrieve a plug after a hydraulic fracturing operation (¶ [0018, 0046-47]). It would be obvious to one having ordinary skill in the art at the time of filing to combine the retrieving of the plug of Jennings with the invention of Rosenholm and Barfoot since doing so would allow the equipment to be reused. Furthermore, it would reduce costs (Jennings ¶ [0012]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTYN A HALL whose telephone number is (571)272-8384. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTYN A HALL/Primary Examiner, Art Unit 3672